Title: James Madison to William Allen, 13 November 1833
From: Madison, James
To: Allen, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Novr. 13. 1833
                            
                        
                        Since I was favored with yours of the 23d. Ult. I have recd. a letter from Col. Mercer, confirming the answer
                            of the Cashier of the Bank to your enquiry. I shall accordingly avail myself of it to an extent not exceeding $2000, and I
                            ask the favor of you to send me a blank note in the form required, which I will fill up & sign, and return for the
                            aid in the case which you kindly promise.
                        The articles sent up by the Cart, which accompanied the Calves, were safely delivered. The Calves also tho’
                            deprived of the guidance of the Cow arrived without accident and are doing perfectly well. Accept my thanks for your
                            attention to them, with my respects and salutations
                        
                            
                                
                            
                        
                    